Citation Nr: 1809629	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-19 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for high cholesterol.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to March 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran has high cholesterol without any associated heart conditions.  


CONCLUSION OF LAW

The criteria to establish service connection for high cholesterol are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2011, which was sent prior to the March 2013 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, a VA examination was conducted in November 2014, and it is adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  Accordingly, the evidentiary record appears to be complete.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.
II.  Analysis

The Veteran contends that service connection is warranted for high cholesterol.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory test results, and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule to address.  61 Fed. Reg. 20440 (May 7, 1996); VBA Manual M21-1,  IV.ii.2.A.2.f., Abnormal Laboratory Findings.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992)(internal citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

B.  Discussion

Here service connection is denied as high cholesterol cannot be service-connected.  

The Veteran's service treatment records (STRs) show a diagnosis of the condition.  He had high cholesterol readings throughout his career, and the diagnosis of hyperlipidemia was noted at service separation.  

The Veteran then underwent a VA examination in November 2014 in connection with his claim.  The examiner found that there were no symptoms referable to the heart: physical examination showed normal findings except for elevated blood pressure at 140/90 mmHg; an electrocardiogram (ECG) was normal; and a chest X-ray showed no heart enlargement.  It was the VA examiner's opinion that, based on the history, physical examination, and initial cardiac work up (ECG, chest X-ray), there was no current cardiac condition which could be attributed to his dyslipidemia in service.

Thus, the evidence shows high cholesterol, but no diagnosed condition related to the high cholesterol readings.  Although the Veteran is diagnosed with hypertension, he is separately service-connected for that disability, and it is not included in the scope of this appeal.  

Because service connection for high cholesterol readings alone cannot be granted absent a diagnosed medical condition, this claim is denied.  For this reason, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for high cholesterol is denied.  



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


